Title: From John Adams to United States Senate, 31 December 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States December 31st: 1799.

I nominate Timothy Pickering Secretary of State, Oliver Wolcott Secretary of the Treasury & Samuel Sitgreaves Esqr: of Pennsylvania;—To be Commissioners, to adjust and determine, with Commissioners appointed under the legislative authority of the State of Georgia, all interfering claims of the United States and that State, to territory, situate west of the River Chatahouchee, north of the thirty first degree of North latitude, and south of the cession made to the United States, by South Carolina; and also to receive any proposals for the relinquishment or cession of the whole, or any part, of the other territory, claimed by the State of Georgia, and out of the ordinary jurisdiction thereof, according to the law of the United States of the seventh of April 1798.

John Adams